DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, and 3-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Krinickas, Jr. (U.S. Patent No. 4,912,618) in view of Fujiyama (U.S. PG. Pub. No. 2009/0071454 A1).
With respect to claim 1, Krinickas teaches an electromagnetic device 22 (FIG. 3) comprising: 
an outer iron-core 32; 
at least three leg iron-cores 33a-33c disposed radially inward of the outer iron-core and adjacent to each other at a radial center; and 
at least three coils (coils 22a’-1 and 22a on each leg, excluding coil 22a’-2), each of the at least three coils wound around corresponding one of the at least three leg iron-cores, 
wherein each of the at least three coils has a respectively tapered portions 22a’-1 having a winding area decreasing from a position near the outer iron-core on the corresponding one of the at least three leg iron-cores toward the radial center (col. 2, lines 48-57). One of the definitions of “taper” is “to become smaller or thinner toward one end” (https://www.dictionary.com/browse/taper). Winding sections 22a’-1 is smaller than winding 22a” which is closer to the outer iron core 32. Therefore, Krinickas teaches each of the at least three coils has a respectively tapered portions 22a’-1 having a winding area decreasing from a position near the outer iron-core on the corresponding one of the at least three leg iron-cores toward the radial center. Krinickas does not expressly teach each of the at least three coils has a respectively tapered portions  having a winding area continuously decreasing from a position near the outer iron-core on the corresponding one of the at least three leg iron-cores toward the radial center.
Fujiyama teaches an electromagnetic device 100 (FIG. 1), wherein the coil 26 has a winding area continuously decreasing (para. [0043]). The coil 26 has continuous decreasing area on the right, and the combination would result in “each of the at least three coils has a respectively tapered portions  having a winding area continuously decreasing from a position near the outer iron-core on the corresponding one of the at least three leg iron-cores toward the radial center” as claimed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the continuous decreasing area of the coil as taught by Fujiyama to the electromagnetic device of Krinickas to provide the required winding turns.
With respect to claim 3, Krinickas in view of Fujiyama teaches the electromagnetic device according to claim 1, wherein each of the at least three coils has a shape that fills a space between the outer iron-core and the corresponding one of the at least three leg iron-cores (Krinickas, col. 2, lines 53-57).
With respect to claim 4, Krinickas in view of Fujiyama teaches the electromagnetic device according to claim 1, wherein the outer iron-core includes at least three outer iron-core portions (three yokes between three leg iron-cores) (Krinickas, col. 2, lines 48-52).
With respect to claim 5, Krinickas in view of Fujiyama teaches the electromagnetic device according to claim 1, wherein the electromagnetic device is a transformer (Krinickas, col. 2, lines 48-52).

6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krinickas in view of Fujiyama, as applied to claim 1 above, and further in view of Maeda et al. (U.S. PG. Pub. No. 2017/0084377 A1).
With respect to claim 6, Krinickas in view of Fujiyama teaches the electromagnetic device according to claim 1. Krinickas in view of Fujiyama does not expressly teach the electromagnetic device is a reactor.
Maeda et al., hereinafter referred to as “Maeda,” teaches an electromagnetic device 5 (FIGs. 1A), wherein the electromagnetic device is a reactor (para. [0050]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the reactor as taught by Maeda to the electromagnetic device of Krinickas in view of Fujiyama for a different intended use.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837